Citation Nr: 0317202	
Decision Date: 07/23/03    Archive Date: 07/31/03	

DOCKET NO.  97-32 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical 
and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee secondary to service-connected disability. 

2.  Entitlement to service connection for arthritis of the 
left knee secondary to service-connected disability. 

3.  Entitlement to service connection for arthritis of both 
hips secondary to service-connected disability. 

4.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the lumbar region, Muscle Group XX, 
currently evaluated as 20 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In October 1998 and February 2001, the 
Board remanded this case for further development.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In February 2001, the Board remanded the issue of entitlement 
to service connection for arthritis of the lumbar spine 
secondary to service-connected residuals of a gunshot wound 
to the lumbar region, Muscle Group XX.  In an October 2002 
rating determination, service connection for arthritis of the 
lumbar spine was granted.  As this claim has been granted, 
under the guidance supplied by the United States Court of 
Appeals for the Federal Circuit in Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), no other outstanding question of 
law or fact concerning the provision of benefits under the 
law administered by the VA remains unresolved with regard to 
these issues.  Absence such questions, there is no matter 
over which the Board may exercise its jurisdiction.  
38 U.S.C.A. §§ 510(a), 7104.  Consequently, this claim is not 
before the Board at this time.

The veteran has raised an additional claim.  In October 2002, 
the veteran filed a claim seeking increased compensation 
based on unemployability.  The claim of entitlement to a 
total evaluation based on individual unemployability was 
denied by the RO in January 2003.  The veteran was notified 
of this decision that month.  A January 2003 statement has 
been received from the veteran indicating continued 
disagreement with this determination.  This claim will be 
addressed within the remand section of this determination.  


FINDINGS OF FACT

1.  The veteran's right knee disability is not etiologically 
related to the veteran's service-connected gunshot wound to 
the lumbar region, Muscle Group XX or service-connected 
arthritis of the lumbar spine.

2.  The veteran's left knee disability is not etiologically 
related to the veteran's service-connected gunshot wound to 
the lumbar region, Muscle Group XX or service-connected 
arthritis of the lumbar spine.


CONCLUSIONS OF LAW

1.  Right knee disability is not proximately due to service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).  

2.  Left knee disability is not proximately due to service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In an August 2002 letter as well as in an August 2002 
supplemental statement of the case and the Board's prior 
remands, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the veteran has been notified of the laws and 
regulations which set forth the criteria for entitlement to 
service.  The discussion in the rating decisions, statement 
of the case, supplemental statement of the case, and Board 
remands have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new laws and regulations have been met.     

Further, after reviewing the claims folder, the Board finds 
that there has been compliance with the assistance provisions 
set forth in the new law and regulations with regard to the 
service connection for right knee and left knee disability 
issues.  The record in this case includes multiple VA 
examination reports, outpatient treatment records, and the 
veteran's statements.  The Board has remanded this case on 
two occasions in order to assist the veteran with the 
development of this case.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal that can be obtained by the 
VA.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

With regard to both knee disability issues, the Board has 
taken no development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) in this case.  Thus, the decision by the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), is not 
applicable.  The Board therefore finds that it can proceed 
with this case.  

Finally, while certain medical records were received at the 
Board in March 2003, these records are not pertinet to the 
issues of service connection for knee disabilities.  
Accordingly, it is not necessary to delay appellate review of 
the knee issues for preliminary RO review of the new evidence 
since the records do not pertain to these issues. 

II.  Background

The Board notes that the veteran originally filed a claim for 
secondary service connection for "leg problems" in October 
1990.  In April 1997, the veteran filed a claim for (among 
other things) secondary service connection for his hips, 
knees, and spine.  Additional medical records were obtained 
by the RO at this time.  A review of outpatient treatment 
records obtained at this time fails to indicate a health care 
provider associating the nonservice-connected disorders to 
the veteran's service-connected condition.  

On VA examination in June 1997, the veteran complained of 
pain, weakness, and stiffness in his hips and knees which he 
associates with his low back pain.  Severe degenerative joint 
disease of the lumbar spine was indicated.  The examiner also 
noted severe degenerative joint disease of both knees "not 
caused by gunshot wound to the back."  It was noted the 
veteran had pain in the lumbosacral spine area, which 
radiated into his legs; however, it was indicated there was 
no place on his body that he does not hurt, which the veteran 
attributed to a very active and stressful life.  Shrapnel 
fragment wounds over the lumbosacral area, with retained 
metallic fragments, was noted.  Two small, superficial 
depressed scars on the left lumbar muscular area were also 
noted.  X-ray studies revealed severe degenerative changes.  

In his October 1997 notice of disagreement, the veteran 
indicated that he has pain in his back every day.  The 
veteran appears to contend that these conditions would not be 
as severe if it were not for the service-connected disorder.  
The veteran requested a detailed evaluation to determine the 
etiology of his disorders.

At a hearing held before a hearing officer at the RO in 
January 1998, the veteran reiterated his contentions.  The 
veteran testified that a Dr. "D." had told him that his 
arthritis of the spine was related to his service-connected 
gunshot wound.  In the October 1998 remand, it was noted that 
such an opinion as to causation would be pertinent to the 
veteran's claim.  The veteran was advised of the significance 
of obtaining such an opinion.  The Board remanded this case 
to the RO in October 1998 for this additional development.  

Additional outpatient treatment records were obtained.  The 
veteran was specifically asked about the opinion of Dr. D.  
In a September 2000 response, the veteran indicated that this 
physician had died six to seven years ago and that he did not 
know where his medical records would be located nor did he 
know of the doctor that took over his practice.  He was 
unable to submit any treatment records from Dr. D.  The 
veteran requested that his case be returned to the Board as 
soon as possible.  

In February 2001, the Board stated that the examiner who had 
conducted the June 1997 VA examination did opine that 
degenerative joint disease of the knees was not "caused" by 
the gunshot wound of the back, the possibility of aggravation 
was not considered, nor was any opinion offered regarding the 
relationship, if any, between the arthritis of the lumbar 
spine and any service-connected residuals of a gunshot wound 
to the lumbar region.  Accordingly, the Board requested an 
additional VA examination.  The case was remanded a second 
time to assist the veteran with his claim.  

On VA examination in September 2002, the veteran noted an 
approximate 20-year history of bilateral knee pain.  The 
veteran once again contended that the arthritis in his knees 
was a direct result of his service-connected shrapnel wound 
to his lumbar spine.  He was diagnosed with moderately severe 
degenerative joint disease of both knees.  The examiner 
stated that although it was clinically possible that this 
condition was a direct result of his service-connected 
gunshot wound to the lumbar region based on an alteration in 
ambulation (due to the back injury), it was "more likely than 
not" that the veteran's osteoarthritis is not service 
connected as there was a 20-year delay between the back pain 
and the first reported indications of knee pain.  It was also 
noted the degree of osteoarthritis in the veteran is present 
in a large percentage of the population of his age group and 
body build.  

Regarding the veteran's service-connected disorder, it was 
noted the veteran had suffered a shrapnel wound to his left 
lumbar region.  It was indicated that a review of medical 
records did not show any penetration of the vertebral column 
or to the spinal cord or spinal nerves.  Evidence of moderate 
tissue loss was reported.  It was also reported that there 
was no associated injuries affecting the bony structures.  
Peripheral nerve damage to the local sensory nerves was 
indicated.  There was, however, no loss of motor function.  

The veteran complained of daily pain in his back.  He 
essentially indicated his activities were limited to walking 
only a short distance due to severe back pain.  X-ray studies 
showed no significant muscle loss and there was only mild 
sensitivity and tenderness to palpitation.  There was no 
evidence of tendon damage and no evidence of bone, joint, or 
nerve damage.  Muscle strength for the erector spinae was 
indicated to be 4/5 against restricted flexion.  The veteran 
was unable to extend his back fully due to osteoarthritis.  
There was no evidence of muscle herniation.  The muscles 
could move his joints; however, there was pain during any 
back-related flexion or extension activities.  

The diagnosis indicated a shrapnel wound to the left lumbar 
spine causing "mild" pain.  There was no muscular destruction 
noted at this time.  It was indicated to be as likely as not 
that this chronic pain had lead to increased osteoarthritis 
in the lower back.  It was also found that it was not as 
likely that the shrapnel wound lead to additional lower 
extremity osteoarthritis as the veteran claims related to his 
knees.  The examiner stated, in pertinent part:

As this muscle group is for supporting 
the spine, knee function would only be 
affected if the veteran had a severe gait 
abnormality which was not evident in the 
records during the 20 years the veteran 
was without pain between World War II and 
the onset of knee pain in the 1980's.  

X-ray studies of the lumbar spine revealed lumbar 
osteophytes, with narrowing of the intervertebral spaces from 
L3-S1.  It was reported that there was active range of motion 
to approximately 80 degrees flexion, 0 degrees extension, 
20 degrees right and left lateral bending, and 20 degrees 
left lateral rotation and right lateral rotation.  The 
veteran ambulated very slowly and very stiffly.  Any attempt 
to extend or increase range of motion resulted in increased 
pain for the veteran.  

Objective evidence of painful motion, spasm, weakness, and 
tenderness were evident whenever the veteran was attempting 
to climb on the examination table and as the veteran walked 
down the hallway.  

III.  Service Connection for 
Bilateral Knee Disability

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Additionally, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In this case, the veteran is not contending that his knee 
disorders are the result of his military service.  It is 
instead contended that these disorders were caused by the 
service-connected back disorder.  The veteran essentially 
contends that his service-connected back disability has 
caused his knee disorders.  

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of evidence is against the 
veteran's claims for knee disabilities on a secondary basis.  
A review of the medical records fails to indicate that his 
service-connected back disorder has caused the disabilities 
at issue.  Multiple VA evaluations, including the VA 
evaluation of September 2002 and June 1997, indicate that the 
veteran's severe degenerative joint disease in both knees was 
not caused by a gunshot wound to the back.  The VA 
examination of September 2002, which the Board believes is 
entitled to great probative value, finds that more likely 
than not that the veteran's osteoarthritis is not service 
connected as there was a 20-year delay between the back pain 
and the first documented reported indications of knee pain.  
The examiner provides a basis for his determination that is 
undisputed by any medical record.  Moreover, the examiner did 
not indicate that the arthritis of the knees had been 
aggravated by service-connected low back disability.  The 
examiner's opinion noted that there was no evidence of gait 
abnormality during the 20 years the veteran was without pain 
between World War II and the onset of knee pain in the 
1980's.  

With regard to the veteran's own contention that the 
disorders at issue are related to his service-connected back 
disability, as a lay person he may be competent to report an 
injury occurred; however, he is not competent to relate a 
current disability to such injury.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Simply stated, the veteran is 
not competent to associate his current disabilities to 
another disorder.  No competent medical evidence supports the 
veteran's claim and, in fact, medical evidence in the form of 
the most recent VA examination provides negative evidence 
against the veteran's contentions.  Accordingly, this claim 
must be denied.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 7107(b).  While the Board has 
reviewed the veteran's statements, it is important for the 
veteran to understand that competent medical evidence not 
only fails to support the veteran's knee claims, there is 
competent medical evidence which refutes these claims.  


ORDER

Entitlement to service connection for arthritis of the right 
knee is not warranted.  Entitlement to service connection for 
arthritis of the left knee is not warranted.  To this extent, 
the appeal is denied.


REMAND

With regard to the remaining issues, review of the record 
leads the Board to conclude that additional action at the RO 
level is necessary before the Board may properly undertake 
appellate review.

Although the February 2002 Board remand directed that VA 
examinations include the hips, it is not clear from the 
reports of September 2002 VA examinations that the hips were 
considered.  An etiology opinion regarding the question of 
whether any current arthritis of the hips was caused by or 
aggravated by the veteran's service-connected low back 
disabilities is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4).  

Additional medical evidence received at the Board in March 
2003 documents complaints of increasing low back problems.  
As such, this new evidence is pertinet to the increased 
rating for residuals of a gunshot wound to the spine issue.  
The veteran has not waived preliminary RO review of this 
evidence, and the Board must therefore return the case to the 
RO for such review.  See generally Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).

Finally, with regard to the veteran's recent claim of 
entitlement to individual unemployability due to his 
service-connected disorders, the Board must find that the 
veteran has filed a timely notice of disagreement to the 
January 2003 rating decision.  The statement received by the 
veteran immediately following the January 2003 rating action 
clearly indicates disagreement with this rating 
determination.  As no statement of the case appears to have 
been issued, the claim of entitlement to individual 
unemployability due to service-connected disabilities remains 
pending in appellate status (see 38 C.F.R. § 3.160(c)) and 
requires further action by the RO.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26; see also Manlincon v. West, 12 Vet. App. 
238 (1999).  

On the basis of foregoing, the case is REMANDED for the 
following actions:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of 
entitlement to individual unemployability 
due to service-connected disabilities, 
and including citation to all relevant 
law and regulation pertinent to this 
claim.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal if he wishes to 
complete an appeal as to this issue.  
38 C.F.R. § 20.302(b).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
bilateral hip disorder, to include 
arthritis.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  If 
deemed medically appropriate, x-rays 
studies should be accomplished.  If any 
bilateral hip disorder, including 
arthritis is found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such bilateral hip disorder was 
caused by or aggravated by the veteran's 
service-connected residuals of a gunshot 
wound to the lumbar region, Muscle Group 
XX or to the now service-connected 
arthritis of the lumbar spine. 

3.  The RO should then review the 
expanded record to include the report of 
hip examination outlined above as well as 
the new evidence received at the Board in 
March 2003.  The RO should then determine 
if service connection for bilateral hip 
disability is warranted and also 
determine whether an increased rating is 
warranted for residuals of a gunshot 
wound to the lumbar region, Muscle Group 
XX.  The veteran and his representative 
should then be furnished an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review of all 
issues properly in appellate status. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



